Citation Nr: 1808427	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  16-22 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for prostate cancer as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Nichols, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from November 1952 to November 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  Current jurisdiction of this case is with the RO in Montgomery, Alabama.


FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran's in-service ionizing radiation exposure caused his prostate cancer.


CONCLUSION OF LAW

Prostate cancer was incurred in active service as due to in-service ionizing radiation exposure.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.311 (2017); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran avers that his prostate cancer was the result of ionizing radiation exposure in service.  For the reasons set forth below, the Board finds that the evidence is evenly matched as to the "nexus" element of the claim and service connection is warranted.


A. Applicable Law

Generally, service connection may be granted for disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed disorder, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection for conditions claims based on exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d).  Second, service connection can be established under 38 C.F.R. § 3.303(d) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311, if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred in or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). 

Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.

A "radiation-exposed veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a veteran who while serving on active duty or on active duty for training or inactive duty training, participated in a radiation-risk activity.  38 C.F.R. § 3.309(b)(i), (ii).

Diseases presumptively service connected for radiation-exposed veterans under the provisions of 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are: leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C. § 1112 (c)(2); 38 C.F.R. § 3.309(d).

If a claimant does not qualify as a "radiation-exposed veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under 38 C.F.R. § 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following: (i) All forms of leukemia, except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2). 

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Certain chronic disabilities, to include malignant tumors, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). 

With "chronic disease" shown as such in service (or within the presumptive period under § 3.307), so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  The showing of a "chronic disease" in service requires a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  

The term "chronic disease", whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 U.S.C. § 1101 and 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013). 

B. Discussion

The Veteran asserts that his prostate cancer was the result of ionizing radiation exposure during his military service.  See February 2013 Statement in Support of Claim.  The Veteran is a confirmed participant in post-Operation IVY activities and Operation CASTLE, conducted at the Pacific Proving Ground in 1953 and 1954, respectfully.  See April 2014 Defense Threat Reduction Agency (DTRA) and United States Strategic Command Correspondence. 

The record indicates that the Veteran was diagnosed with prostate cancer in 2003.  See March 2003 American Red Cross Blood Services temporary deferral letter (indicating that the Veteran is deferred from donating blood secondary to prostate cancer).  It is clear from medical records in 2012 and 2013, that the Veteran underwent radical prostatectomy and was being followed for years following the removal of the malignancy.  There is nothing in the record that contradicts the year of diagnosis.

As noted above, to establish presumptive service connection under 38 U.S.C. § 1112(c) and 38 C.F.R. § 3.309(d), the Veteran must currently have a disease listed under 38 C.F.R. § 3.309(d)(2), and must have been a radiation-exposed veteran who participated in a radiation-risk activity, as defined by the regulation.  See 38 C.F.R. § 3.309(d)(3).  Although the record demonstrates that the Veteran participated in a radiation-risk activity, namely, Operations IVY and CASTLE, prostate cancer is not one of the listed diseases under 38 C.F.R. § 3.309(d)(2).  Thus, since presumptive service connection provisions are not applicable to this case, the Board must examine the Veteran's claim under 38 C.F.R. § 3.311, which provides for special development in cases involving radiogenic diseases.

38 C.F.R. § 3.311 provides for the development of claims based on an assertion of radiation exposure during active service and post-service development of a radiogenic disease.  The provisions do not give rise to presumption of service connection, but rather, establish a procedure for handling a veteran's claim based on radiation exposure.  See Ramey v. Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  Under 38 C.F.R. § 3.311, all claims in which it is established that a radiogenic disease first became manifest after service, and it is asserted that the disease resulted from radiation exposure, a dose assessment of that radiation exposure must be undertaken.

The Veteran has been diagnosed with prostate cancer, see supra, and prostate cancer is a radiogenic disease under 38 C.F.R. § 3.311.  Furthermore, the Veteran was diagnosed with prostate cancer within the requisite period, five years or more, after exposure.  See 38 C.F.R. § 3.311(b)(5)(iv).

The record reflects that the DTRA prepared dose estimates, which indicated that the Veteran's potential doses of exposure was not more than: external dose of 18 rem; an external neutron dose of 0.5 rem; an internal committed dose to the prostate (alpha) of 4.5 rem; and an internal committed dose to the prostate (beta plus gamma) of 2 rem.  See April 2014 DTRA Letter.

At the request of the Director of Compensation Service ("Director"), the VA Director of the Post 9-11 Era Environmental Health Program, on behalf of the Under Secretary of Health, issued an advisory opinion on the Veteran's exposure to radiation.  See June 2014 Memorandum.  The Director of the Post 9-11 Era Environmental Health Program relied on the dose estimates calculated by the DTRA and explained how the probability of causation was calculated (23.61%), ultimately finding that it was unlikely that prostate cancer was caused by ionizing radiation in service. 

Accordingly, the Director, in a letter to the RO Director, adopted the findings of the Director of the Post 9-11 Era Environmental Health Program and echoed the conclusion that there is no reasonable possibility that the Veteran's prostate cancer was the result of exposure to ionizing radiation.  See June 2014 Correspondence Regarding Radiation Review Under 38 C.F.R. § 3.311.  In doing so, the Director considered a variety of factors pursuant to 38 C.F.R. § 3.311(e) (noting that consideration must be given to (1) "The probable dose, in terms of dose type, rate and duration as a factor in inducing the disease, taking into account any known limitations in the dosimetry devices employed in its measurement or the methodologies employed in its estimation;" (2) "The relative sensitivity of the involved tissue to induction, by ionizing radiation, of the specific pathology;" (3) "The veteran's gender and pertinent family history;" (4) "The veteran's age at time of exposure;" (5) "The time lapse between exposure and onset of the disease; and" (6) "The extent to which exposure to radiation, or other carcinogens, outside of service may have contributed to development of the disease.").  The Under Secretary for Benefits need not specifically discuss each of the six factors in the advisory opinion, but rather, consult with these factors as a point or reference in making a recommendation to the RO.  See Hilkert v. West, 12 Vet. App. 145, 149-50 (1998).  The Board finds that while the directives under 38 C.F.R. § 3.311(e) have been essentially complied with, in light of the aforementioned medical advisory opinion by the Director of Compensation and the Director of the Post 9-11 Era Environmental Health Program, service connection based on the procedural advantages of 38 C.F.R. § 3.311 is not warranted.

However, service connection for prostate cancer is warranted based on evidence of direct causation as will be explained below.  

As mentioned, the Board is also obligated to consider service connection without reference to the radiation regulations, 38 C.F.R. §§ 3.309(d), 3.311.  In this regard, the United States Court of Appeals for the Federal Circuit in Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994), determined that the regulations governing presumptive service connection for radiation exposure do not preclude a veteran from establishing service connection with proof of actual direct causation.  Accordingly, the Board will proceed to evaluate the Veteran's claim under the regulations governing direct service connection.  See Combee, 34 F.3d at 1043-1044; see also 38 C.F.R. § 3.303(d).

The evidence indicates that the Veteran has been diagnosed with prostate cancer.  See supra, p. 6.  A current disability has therefore already been established.  Concerning in-service incurrence, the Veteran does not contend that he suffered a disorder of the prostate during service.  Service treatment records, to include his separation examination, are absent of any findings related to the prostate or prostate cancer.  With respect to in-service injury, as discussed, even though no chronic or recurring prostate disabilities were documented during the Veteran's active duty service in Operations IVY and CASTLE, the Veteran was nonetheless exposed to ionizing radiation.

With regard to the nexus element, as noted, the Director of the Post 9-11 Era Environmental Health Program determined that the Veteran's prostate cancer was not related to the radiation exposure that he experienced during service.  Based on this, the Director of Compensation determined that there was no reasonable possibility that the Veteran's prostate cancer resulted from exposure to radiation in service.  

The record however also contains a positive nexus opinion authored by the Veteran's treating physician, Dr. M.A.B., who acknowledged the Veteran's specific exposure to radiation in service and the Veteran's post-service history of prostate cancer and treatment.  In his October 2017 statement, Dr. M.A.B. wrote, in pertinent part, "It is my belief that his prostate cancer is as likely to be related to his nuclear exposure than as not back in 1954."  This opinion is considered competent medical evidence.  Indeed, Dr. M.A.B. is a medical doctor associated with Dothan Specialty Clinic, specializing in urology.

The Board considered the evidence of record, to include lay statements and the arguments set out by the Veteran's representative in the January 2018 Appellate Brief.  While the procedures governed by the regulations were otherwise followed by VA in ultimately obtaining an opinion from the Directors, the Board still notes that VA has not separately considered development for direct service connection under Combee.  Meanwhile, the Veteran's statements as to causation has been consistent and fully supported by the opinion from his treating physician, Dr. M.A.B.  See Jandreau, 492 F.3d at 1376-77 (finding that the Veteran is competent to report the medical opinion of a physician).  When considering the Veteran's statements, later confirmed and bolstered by his physician's opinion, and weighing it against a negative advisory opinion from VA, which has not fully explored the matter under Combee, the Board finds that the evidence is, at the very least, in relative equipoise, or evenly balanced.

Resolving all reasonable doubt in the Veteran's favor, the Board concludes that the record evidence sufficiently supports an actual causal relationship between the Veteran's in-service exposures to ionizing radiation and prostate cancer.  38 U.S.C. §§ 1110, 5107(b); 3.102, 3.303(d); Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' the Nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  Accordingly, the criteria for establishing service connection for prostate cancer have been met.


ORDER

Service connection for prostate cancer as a result of exposure to ionizing radiation is granted.



____________________________________________
S.B. MAYS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


